UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4239



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SETH JAYE CLARK, a/k/a Meeko,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:04-cr-30018-gec)


Submitted:   July 23, 2007                 Decided:   August 7, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


R. Darren Bostic, BOSTIC & BOSTIC, PC, Harrisonburg, Virginia, for
Appellant. Ray Burton Fitzgerald, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Seth Jaye Clark appeals his conviction and 156-month

sentence imposed after he pleaded guilty, pursuant to a plea

agreement, to conspiracy to distribute fifty grams or more of

cocaine base in violation of 21 U.S.C. §§ 846, 841(a)(1) (2000).

The Government has moved to dismiss Clark’s appeal based upon the

waiver of appellate rights in his plea agreement.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent.       United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).          Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during    the   Rule   11   colloquy,   the   waiver   is   both   valid   and

enforceable.      United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.), cert. denied, 126 S. Ct. 461 (2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).             The question of

whether a defendant validly waived his right to appeal is a

question of law that we review de novo.          Blick, 408 F.3d 168.

            Our review of the record leads us to conclude that Clark

knowingly and voluntarily waived the right to appeal his sentence

and the sentencing issues he raises fall within the scope of the

waiver.    We therefore, grant, in part, the Government’s motion to

dismiss, and we dismiss the portion of the appeal relating to

Clark’s sentence.




                                   - 2 -
          While the appellate waiver does not preclude Clark’s

challenge to the validity of his guilty plea, we have reviewed

these claims as well and conclude that the district court fully

complied with Fed. R. Crim. P. 11, Clark knowingly and voluntarily

entered into his plea, and the district court did not err in

accepting his plea. Thus, although we deny the Government’s motion

to dismiss the appeal as to Clark’s challenge to the validity of

his conviction, we affirm the conviction.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                              - 3 -